Title: From Alexander Hamilton to Nehemiah Freeman, 16 March 1800
From: Hamilton, Alexander
To: Freeman, Nehemiah


          
            Sir,
            New York March 16. 1800
          
          A private by the name of Carlton belonging to your company called upon me yesterday and presented me with an account against the United States of 20 dollars for the apprehension of two Deserters, he informed me that he was on leaving Harpers Ferry directed by you to make application to me for my signature to the account, if so, I must observe it would have been proper for you to have made some communication to me on the Subject.
          The following are the instructions I endorsed upon his account. The Paymaster proper course, when such cases as the within occur, is for the paymaster of the Regiment to pay for the apprehension of Deserters out of the unappropriated funds which he may have on hand, and when a Company is detached from its Regiment the person appointed with for the payment of it, is vested with the like authority.
          with true consideratn S—
          Captn. Freeman
        